Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-38, 40-45, and 47-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi WO 2015/112091 A1 .
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 

With regards to claim 35. Choi teaches a high voltage logic circuit for high voltage system application (as shown in Choi figure 2(b)) comprising: 
a first device layer formed from a first semiconductor material (as shown in Choi figure 2(b), SiO2/Si/SiO2) and comprising a low voltage logic circuit; 
a second device layer formed from a second semiconductor material (as shown in Choi figure 2(b), SiO2/GaN/Si) different from the first semiconductor material and comprising one or more components of an additional circuit for generating a high voltage logic output from a low voltage logic input from the low voltage logic circuit (as shown in figure 5, the low voltage signal input into 500 and high voltage section 502 output the high voltage signal; figure 5 is a diagram for the use of the circuit of figure 2(b)); and 
a wafer substrate (as shown in Choi figure 2(b)); wherein the first and second device layers are integrally formed such that the first device layer and the second device layer are formed on the same side of the wafer substrate (as shown in Choi figure 2(b)) and the first device layer vertically overlaps with each of the second device layer and the (as shown in Choi figure 2(b) per the intransitive verb definition of overlaps the first device layer overlaps the second device layer and the wafer).

    PNG
    media_image1.png
    423
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    495
    media_image2.png
    Greyscale


With regards to claim 36. Choi discloses the high voltage logic circuit of claim 35, and Choi also teaches wherein the first device layer comprises at least one component of the additional circuit (as shown in Choi figure 2(b), item component between top SiO2 and Si layers).

With regards to claim 37. Choi discloses the high voltage logic circuit of claim 36, and Choi also teaches wherein the at least one component comprises a bias circuit (as shown in Choi figure 5, item biasing components in 502) or at least one first tail transistor made from the first semiconductor material.

With regards to claim 38. Choi discloses the high voltage logic circuit of claim 35, and Choi also teaches wherein the additional circuit does not require an additional biasing circuit for biasing of at least one second tail transistor of the additional circuit (as shown in Choi figure 5, item biasing components in 502), wherein the at least one second tail transistor is made from the second semiconductor material (as shown in Choi figure 6, item 603 and 604 are contained in the 502 GaN component; figure 6 is further details of item 502 from figure 5).

With regards to claim 40. Choi discloses the high voltage logic circuit of claim 35, and Choi also teaches wherein the first semiconductor material comprises a silicon based material (as shown in Choi figure 2(b), the first item is a SiO2/Si/SiO2 semiconductor).

With regards to claim 41. Choi discloses the high voltage logic circuit of claim 35, and Choi also teaches wherein the second semiconductor material comprises a group III-V based material (as shown in Choi figure 2(b), SiO2/GaN/Si semiconductor which is the group III-V material).

With regards to claim 42. Choi teaches a method of fabricating a high voltage logic circuit for high voltage system application (as shown in Choi figure 2(b)) comprising: 
providing a first device layer formed from a first semiconductor material and comprising a low voltage logic circuit (as shown in Choi figure 2(b), SiO2/Si/SiO2); 
providing a second device layer formed from a second semiconductor material different from the first semiconductor material (as shown in Choi figure 2(b), SiO2/GaN/Si) and comprising one or more components of an additional circuit for generating a high voltage logic output from a low voltage logic input from the low voltage logic circuit (as shown in figure 5, the low voltage signal input into 500 and high voltage section 502 output the high voltage signal; figure 5 is a diagram for the use of the circuit of figure 2(b)); and 
providing a wafer substrate (as shown in Choi figure 2(b)); wherein the first and second device layers are integrally formed such that the first device layer and the second device layer are formed on the same side of a wafer substrate (as shown in Choi figure 2(b)) and the first device layer vertically overlaps with each of the second device layer and the wafer substrate (as shown in Choi figure 2(b) per the intransitive verb definition of overlaps the first device layer overlaps the second device layer and the wafer).

With regards to claim 43. Choi discloses the method circuit of claim 42, and Choi also teaches wherein the first device layer comprises at least one component of the additional circuit (as shown in Choi figure 2(b), item component between top SiO2 and Si layers).

With regards to claim 44. Choi discloses the method of claim 43, and Choi also teaches wherein the at least one component comprises a bias circuit (as shown in Choi figure 5, item biasing components in 502) or at least one first tail transistor made from the first semiconductor material.

With regards to claim 45. Choi discloses the method of claim 42, and Choi also teaches wherein the additional circuit does not require an additional biasing circuit for biasing of at least one second tail transistor of the additional circuit (as shown in Choi figure 5, item biasing components in 502), wherein the at least one second tail transistor is made from the second semiconductor material (as shown in Choi figure 6, item 603 and 604 are contained in the 502 GaN component; figure 6 is further details of item 502 from figure 5).

With regards to claim 47. Choi discloses the method of claim 42, and Choi also teaches wherein the first semiconductor material comprises a silicon based material (as shown in Choi figure 2(b), the first item is a SiO2/Si/SiO2 semiconductor).

With regards to claim 48. Choi discloses the method of claim 42, and Choi also teaches wherein the second semiconductor material comprises a group III-V based material (as shown in Choi figure 2(b), SiO2/GaN/Si semiconductor which is the group III-V material).

Allowable Subject Matter
Claims 39 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 39. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the additional circuit comprises a logic inverter circuit or a NOR logic circuit”.

With regards to claim 46. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the additional circuit comprises a logic inverter circuit or a NOR logic circuit”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang U.S. Patent 9,874,689 – Low and High voltage circuits on top a wafer
Prechtl U.S. Pub 2017/0110448 – Low and High voltage circuits with wafer between
Choi U.S. Patent 9,603,190 – Low and High voltage circuits on top a wafer
Briere U.S. Pub 2014/0367744 – Low and High voltage circuits with wafer between
Sato U.S. Patent 7,238,995 – Low and High voltage circuits on top a wafer


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KURTIS R BAHR/Examiner, Art Unit 2844